Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 	Claims 1-6, 8-13, 15-20, 22, 24, and 27 have been amended. Claims 1-22 and 24-27 are currently pending and have been examined.

Response to Arguments
A.	Applicant's arguments regarding the rejection of claims 1-22 and 24-27 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant argues starting on page 11 that the claims are not directed to an abstract idea in the form of a method of organizing human activity based on the remarks filed 7/2/2020. Examiner respectfully disagrees for the reasons set out in the Office Action dated 10/14/2020 addressing those remarks. Applicant does not provide further arguments with respect to Step 2A Prong 1.
          Applicant further argues that the claims recite an improvement to the functioning of a computer or other technology or technical field and is therefore integrated into a practical 
          Applicant further asserts that the claims "provide a particular solution to a particular problem or a particular way to reach a desired outcome." However, the presence of a particular solution to a particular problem within a claim does not establish that the claim is integrated into an abstract idea under Step 2A Prong 2. The additional elements in the form of sensors still amount to mere instructions to implement the abstract idea using computer elements as mere tools, and the introduction of performing monitoring in "real-time" falls within the scope of the abstract idea.
          Applicant lastly asserts that the claims amount to significantly more than the abstract idea on the grounds that they recite limitations which are not well-understood, routine and conventional. However, where all additional elements are considered to be mere instructions to implement the abstract idea, an analysis of whether those additional elements are well-understood, routine and conventional is not required.
claims 1-22 and 24-27 under 35 USC 101 is maintained.

B. 	Applicant’s arguments with respect to the rejection of claims 1-21 under 35 USC 103 have been fully considered and are found persuasive. 
For example, Kawai discloses at least:
determining a first biological marker for the user
receiving speech from the user as audio sensor data via an audio subsystem of the system and performing speech analysis on the speech of the user to determine a second biological marker indicative of discomfort of the user, wherein the second biological marker is determined by detecting an emotional state of the user from the speech analysis
comparing the first biological marker and the second biological marker with respective ones of a plurality of baselines corresponding to each of the first and second biological markers, and
outputting a notification on an output device, based on comparing the first biological marker and the second biological marker.

Thieberger teaches at least:
wherein a first biological marker is heartrate; 
 prompting the user for user speech via a user interface of the system one or more times per day during the time period corresponding to a rehabilitation program;
in response to the prompting, receiving speech from the user as audio sensor data via an audio subsystem of the system and performing, using the processor, speech analysis on the speech of the user
comparing, in real time and using the processor, a biological marker with a baseline to determine differences between the biological marker and the baseline, 
querying the user for one or more ratings of perceived exertion for the user during a time period corresponding to performance, by the user, of the one or more activities;
receiving the one or more ratings of perceived exertion for the user via a user interface of the system in response to the querying.

Rath teaches at least:
the one or more sensors including an accelerometer sensor, wherein the sensor data includes accelerometer sensor data;
monitoring sensor data in real time to determine, from accelerometer sensor data, one or more activities of the rehabilitation program performed by the user based on detecting a predetermined signature in the accelerometer sensor data corresponding to the one or more activities.

However, the applied references do not teach or render obvious the specific combination of limitations as recited in claims 1, 8, and 15.
The corresponding rejection of claims 1-21 under 35 USC 103 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7, 22, and 24-27 are drawn to systems and claims 8-14 are drawn to a method, each of which is within the four statutory categories. Claims 15-21 are drawn to computer program product comprising a computer readable storage medium and fall within the four statutory categories based on the definition provided in paragraph 219 of Applicant’s specification as originally filed, which defines a “computer readable storage medium” as excluding a transitory propagating signal per se. 


Step 2A(1)
Claim 1 recites, in part, performing the steps of:
generating sensor data for a user during a time period corresponding to a rehabilitation program of the user, wherein the sensor data includes accelerometer sensor data and heartrate sensor data; 
storing the sensor data as a data structure and storing a plurality of baselines corresponding to biological markers for the user; 
monitoring the sensor data in real time to determine, from the accelerometer sensor data, one or more activities of the rehabilitation program performed by the user based on detecting a predetermined signature in the accelerometer sensor data corresponding to the one or more activities;
determining a first biological marker for the user from the heartrate sensor data, wherein the first biological marker is heartrate; 
prompting the user for user speech one or more times per day during the time period corresponding to the rehabilitation program;
in response to the prompting, receiving speech from the user as audio sensor data and performing speech analysis on the speech of the user to determine a second biological marker indicative of discomfort of the user, wherein the second biological marker is determined by detecting an emotional state of the user from the speech analysis; 
comparing, in real time, the first biological marker and the second biological marker with respective ones of the plurality of baselines corresponding to each of the first and second biological markers to determine differences between the first and second biological markers and the respective ones of the plurality of baselines, wherein the plurality of baselines are determined prior to a start of the rehabilitation program of the user, 
querying the user for one or more ratings of perceived exertion for the user during a time period corresponding to performance, by the user, of the one or more activities based on the monitoring and detecting of the predetermined signature;
receiving the one or more ratings of perceived exertion for the user in response to the querying;
comparing the one or more ratings of perceived exertion and the heartrate with a target rating of perceived exertion for the rehabilitation program and a target heartrate for the rehabilitation program, respectively; and
outputting a notification, wherein the notification specifies the differences determined between the first and second biological markers and the respective baselines, and the comparing the one or more ratings of perceived exertion and the heart rate.


The steps describe monitoring a user’s compliance with a rehabilitation program by collecting information such as motion data and heartrate data, monitoring the user’s activities, the user’s perceived exertion during activities, the user’s emotions via the user’s speech, and determining whether that information indicates that the user is complying with rehabilitation targets. Specifically, the steps describe determining whether the user’s heartrate complies with a rehabilitation target and/or deviates from a baseline value, determining whether the user’s exertion complies with a rehabilitation target, and determining whether the user’s emotional discomfort has deviated from a baseline value, and notifying a user of that information.
Collecting these types of physiological data and subjective information related to the patient’s wellbeing and goals of the program (i.e. targets) from a patient during a rehabilitation program, and comparing them with the goals of the program and progress from an initial state to monitor the user’s compliance constitutes managing the personal behavior of the patient during the program and is a routine part of ongoing patient therapies. Examiner notes paragraph 5 of the specification as originally filed, which describes assessment of whether patients are complying with their rehabilitation program typically being performed by medical personnel.

Independent claims 8 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Claim 22 recites, in part, performing the steps of: 
generating sensor data for a patient; 
storing the sensor data as a data structure;  
determining a plurality of biological markers from the sensor data collected over a time period corresponding to a rehabilitation program for the user, wherein the plurality of biological markers are correlated with dimensions of domains including exercise training, self-management, and psychosocial health of the patient;
wherein the determining the plurality of biological markers includes:
prompting the user for user speech one or more times per day during a time period corresponding to the rehabilitation program; 
in response to the prompting, receiving speech from the user as audio sensor data; and
performing speech analysis on the speech of the user to determine a selected biological marker of the plurality of biological markers, the selected biological marker indicating discomfort of the user, wherein the selected biological marker is determined by detecting an emotional state of the user from the speech analysis;
comparing the plurality of biological markers with baselines for the plurality of biological markers; 
determining results of the comparing, wherein the results are correlated with the dimensions of the domains;
in response to receiving visual analog scale values for the dimensions of the domains as input from a medical professional, validating the visual analog scale values for the dimensions with the results of the comparing; and
outputting a notification, wherein the notification indicates whether the visual analog scale values are consistent with the results of the comparing.

The above process is a method of managing personal behavior or relationships or interactions between people, and therefore constitutes a method of organizing human activity. 

Monitoring changes in a rehabilitation patient’s health status based on different characteristics of the patient and providing using that information to provide feedback on user assessments of the patient constitutes a form of managing the behavior of the individual assessing the patient as well as the rehabilitative process itself, which involves relationships and interactions between the patient and assessing individual. Furthermore, a medical professional monitoring the patient’s progress in these dimensions and providing feedback to another medical professional on whether that medical professional’s assessment of the patient’s progress would also constitute managing relationships and interactions between those medical professionals.

The above claims therefore recite elements that fall within the scope of an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 8, 15, and 22 additionally recite a processor configured to perform the data analysis functions such as determining the biological markers and comparing the markers to 

Claim 1 further recites the one or more sensors including an accelerometer sensor and a heartrate sensor which are used to generate the sensor data and a memory which stores the sensor data and the plurality of baselines corresponding to biological markers. Claim 22 similarly recites a memory which stores the sensor data as a data structure. 

Claim 15 further recites a computer program product comprising a computer readable storage medium which stores program code. 

Paragraphs 27 and 45 provide a generic description of various processors that may be used as part of the system to perform various functions. 
Paragraph 29 broadly describes the sensors as being any number of potential sensors such as accelerometers, light, proximity, or heart rate sensors which provide corresponding types of data. Paragraph 29 also only describes the accelerometer as a sensor used to provide changes in speed and direction, and the accelerometer is given its broadest reasonable interpretation as a generic accelerometer.
Paragraphs 33 and 143 provide the only description of hardware of the audio subsystem, and only describe it as using a generic microphone to collect audio and speech data.


Paragraph 74 describes the interface used to prompt the user for speech input as including various interfaces such as graphical user interfaces and audio prompts. The user interface is therefore given its broadest reasonable interpretation as a generic interface.
While paragraph 114 states that the system is capable of receiving a user input specifying an RPE value, no description is provided of what type of user interface is used to obtain the RPE value. The interface through which the user input is received is therefore given its broadest reasonable interpretation as a generic input interface.
Paragraph 219 describes a computer readable storage medium as any of a number of potential non-transitory storage mediums including RAM, ROM, and optical media.
Paragraph 84 describes the system as outputting a notification resulting from the comparison. Paragraph 221 provides the only description of an “output device,” and states that outputting includes writing to display or other peripheral output device. However, paragraph 34 additionally describes I/O devices as including display devices and touch sensitive displays. The output device is therefore given its broadest reasonable interpretation as a generic display or interface device.

Based on the role of each of these elements within the judicial exception and the provided disclosure, each of the sensors, processor, memory, computer readable storage medium, audio subsystem, user interface, and output device only amounts to instructions to implement the judicial exception using computer elements as tools to implement respective functions in the judicial exception. For example, the processor is only described as a general-purpose processor 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, 15, and 22 only recite the sensor, processor, memory, computer readable storage medium, audio subsystem, user interface, and output device as tools for performing the steps of the abstract idea, such as collecting data, storing the data, and performing data analysis and comparisons, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2, 9, and 16 recite wherein the one or more activities correspond to mobility of the user. These limitations fall within the scope of the abstract as set out above. 

Claims 3, 10, and 17 recite wherein the one or more activities correspond to self-care of the user. These limitations fall within the scope of the abstract as set out above.

Claims 4, 11, and 18 recite wherein the one or more activities are determined using location of the user determined from location sensor data. These limitations fall within the scope of the abstract as set out above.

Claims 5, 12, and 19 recite wherein a measure of stress of the user is determined based upon the speech analysis. These limitations fall within the scope of the abstract as set out above.

Claims 6, 13, and 20 recite wherein the second biological marker further measures depression of the user based upon the speech analysis. These limitations fall within the scope of the abstract as set out above.

Claims 7, 14, and 21 recite receiving image data of a body part of the user, generating a morphable model from the image data in response to detecting a likelihood that the user is experiencing stress, and determining a likelihood that the user has edema based on geometric deformation information determined from the morphable model using a received user input indicating an amount of deformation of the morphable model. These limitations fall within the scope of the abstract as set out above. Examiner notes that the claim does not define or limit what constitutes a “morphable model,” which is given its broadest reasonable interpretation as a model that can be changed in some manner. Examiner also notes that the claim recites determining the likelihood that the user has edema based on deformation information determined 
Claims 7, 14, and 21 additionally recite performing computer vision feature analysis on the received image data of the body part of the user. Examiner notes that the claims do not recite the computer vision feature analysis being used to perform any further function within the claims. Paragraph 207 of the specification describes the computer vision feature analysis as any of a number of known techniques for recognizing features within an image. Given that the computer vision feature analysis is not recited as used for any specific function and the disclosure that the computer vision feature analysis may be any of a number of known algorithms for generating features, the limitation amounts to insignificant extra-solution activity in the form of mere data gathering. See MPEP 216.05(g). The above limitation also amounts to well-understood, routine and conventional activity in the form of electronically scanning or extracting data from an image given that the function is only recited at a high level of generality. See MPEP 2106.05(d) (listing data extraction techniques such as optical character recognition as well-understood, routine and conventional functions of a computer). The above limitation therefore is not sufficient to integrate the abstract idea into a practical application and does not amount to significantly more than the abstract idea. 

Claim 24 recites wherein the biological markers are indicative of dimensions of exercise training including at least one of target heartrate, length of exercise, time of exercise, warm-up period, or cool down period. These limitations fall within the scope of the abstract as set out above.

Claim 25 recites wherein the biological markers are indicative of dimensions of self-management including at least one of blood pressure or sleep quality. These limitations fall within the scope of the abstract as set out above.

Claim 26 recites wherein the biological markers are indicative of dimensions of psychosocial health including at least one of stress, outdoor activities, social interactions, or depression. These limitations fall within the scope of the abstract as set out above.

Claim 27 recites wherein the plurality of biological markers are indicators of a plurality of dimensions of health-related quality of life (HRQOL), and the plurality of dimensions of HRQOL are used as indicators of improvement in rehabilitation of the user. These limitations fall within the scope of the abstract as set out above.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the above-identified abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-22 and 24-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The previous rejection of claims 1-6, 8-13, and 15-20 under non-statutory double patenting is withdrawn based on the amendments filed 1/11/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiler et al (US Patent Application Publication 2016/0235354) discloses a system that uses computer vision feature analysis of captured images of patient body parts to detect edema using models (see e.g. Abstract, [15]-[17], and [35]-[40]).
Sayegh et al (US Patent Application Publication 2015/0216477) discloses a system that uses computer vision feature analysis of captured images of patient body parts to detect edema using models (see e.g. Abstract, Figure 1, [3]-[6], [12], and [20]-[24]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626